There can be no question but that an accomplice witness can be sufficiently corroborated by circumstances. This is uniformly held by all the authorities. Nor can this court, or any court, lay down any hard and fast rule as to the amount of such corroboration. To be sufficient it need only to measure up to the statutory requirement that it tend to connect the defendant with the commission of the offense. We are not impressed by a review of the facts in this case with the idea that the circumstances relied upon by the state to corroborate the accomplice witness, are not sufficient for that purpose. The contrary is true.
The motion for rehearing will be overruled.
Overruled.